


Exhibit 10.1

 

CRYSTAL RIVER CAPITAL INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

(As amended and restated on January 1, 2008)

 

1.             Establishment, Purpose, and Types of Awards

 

By resolution of its Board dated, December 31, 2007, Crystal River
Capital, Inc., a Maryland corporation (the “Company”), hereby amends and
restates, effective as of January 1, 2008, the Crystal River Capital, Inc. 2005
Long-Term Incentive Plan (the “Plan”), which the Company initially adopted by
resolution of its Board on February 23, 2005.  The Plan was adopted to provide
incentives to its manager, officers, employees, directors, and advisors, and
consultants who provide services to the Company and its Affiliates and to
motivate them toward the Company’s long term success, growth and profitability
and to attract, retain and reward key personnel.  This Plan is intended to
conform to Section 409A of the Code, and the Company shall have complete
discretion to interpret and construe the Plan and any associated documents in
any manner that establishes an exemption from or otherwise conforms to the
requirements of Section 409A.

 

The Plan permits the granting of the following types of awards (“Awards”),
according to the Sections of the Plan listed here:

 

Section 6

 

Options

Section 7

 

Stock Appreciation Rights

Section 8

 

Restricted and Unrestricted Stock Awards; Restricted Stock Units

Section 9

 

Deferred Stock Units

Section 10

 

Performance Awards

 

 

 

 

The Plan is not intended to affect and shall not affect any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program that is independent of this Plan.

 

2.             Defined Terms

 

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

 

--------------------------------------------------------------------------------


 

3.             Shares Subject to the Plan

 

Subject to the provisions of Section 13 of the Plan, the maximum number of
Shares that the Company may issue pursuant to the Plan shall be determined in
accordance with the following paragraph.

 

With respect to the calendar year ending December 31, 2005, the maximum number
of Shares that may be made the subject of Awards granted under the Plan shall be
equal to (i) ten percent (10%) of the number of shares of Common Stock that are
outstanding immediately following the completion of the offering of Common Stock
pursuant to that certain purchase/placement agreement, dated as of March 9,
2005, by and among the Company and Deutsche Securities Inc. and Wachovia Capital
Markets, LLC, as representatives of the several initial purchasers listed in
such agreement (the “Closing Date”).  Thereafter, for any given subsequent
calendar year, the maximum number of shares of Common Stock that may be made the
subject of Awards granted under the Plan shall increase by an amount equal to
ten percent (10%) of the difference, if any (but not less than zero) between the
number of shares of Common Stock that were outstanding as of the last day of the
immediately preceding calendar year and the number of shares of Common Stock
that were outstanding as of the last day of the calendar year preceding such
year.  For purposes of making the foregoing calculation, the last day of the
calendar year preceding the calendar year ending December 31, 2005, shall be the
Closing Date.  Notwithstanding the foregoing, in no event shall the number of
Shares issued pursuant to the Plan exceed 10,000,000.

 

For all Awards, these Shares may be authorized but unissued Shares, or Shares
that the Company has reacquired or otherwise holds in treasury.

 

Shares that are subject to an Award that for any reason expires, is forfeited,
is cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the
Plan.  In addition, the Committee may make future Awards with respect to Shares
that the Company retains from otherwise delivering pursuant to an Award either
(i) as payment of the exercise price of an Award, or (ii) in order to satisfy
the withholding or employment taxes due upon the grant, exercise, vesting, or
distribution of an Award.  Notwithstanding the foregoing, but subject to
adjustments pursuant to Section 13 below, the number of Shares that are
available for ISO Awards shall be determined, to the extent required under
applicable tax laws, by reducing the number of Shares that can be issued
pursuant to the Plan designated above by the number of Shares granted pursuant
to ISO Awards (whether or not Shares are issued pursuant to such Awards);
provided that any Shares that are either purchased under the Plan and forfeited
back to the Plan, or surrendered in payment of the Exercise Price for an Award
shall be available for issuance pursuant to ISO Awards.

 

Notwithstanding the foregoing and unless an Award Agreement provides otherwise,
Shares subject to Awards of Options or Restricted Stock that are (i) authorized
by the Board and granted to the Manager pursuant to the Plan and in connection
with the Company’s March 2005 Offering whereby the Board granted the Manager
84,000 shares of the Company’s Restricted Stock and Options to purchase 126,000
Shares; (ii) transferred and reallocated by the Manager to Eligible Persons in
the form of Awards in accordance with the March 15, 2005 Management Agreement
between the Manager and the Company, as amended and restated from time to time;
and (iii) forfeited for any reason, shall again be available for transfer and
reallocation by the Manager.

 

2

--------------------------------------------------------------------------------


 

4.             Administration

 

(a)           General.  The Committee shall administer the Plan in accordance
with its terms, provided that the Board may act in lieu of the Committee on any
matter.  The Committee shall hold meetings at such times and places as it may
determine and make such rules and regulations for the conduct of its business as
it deems advisable.  In the absence of a duly appointed Committee or if the
Board otherwise chooses to act in lieu of a Committee, the Board shall function
as the Committee for all purposes of the Plan.

 

(b)           Committee Composition.  The Board shall appoint the members of the
Committee. If and to the extent permitted by Applicable Law, the Committee may
authorize one or more Reporting Persons (or other officers) to make Awards to
Eligible Persons who are not Reporting Persons (or other officers whom the
Committee has specifically authorized to make Awards).  The Board may at any
time appoint additional members to the Committee, remove and replace members of
the Committee with or without Cause, and fill vacancies on the Committee however
caused.

 

(c)           Powers of the Committee.  Subject to the provisions of the Plan,
the Committee shall have the authority, in its sole discretion:

 

(i)            to determine Eligible Persons to whom Awards shall be granted
from time to time and the number of Shares, units, or SARs to be covered by each
Award;

 

(ii)           to determine, from time to time, the Fair Market Value of Shares;

 

(iii)          to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, renewed, or
replaced, and the circumstances for vesting acceleration or waiver of forfeiture
restrictions, and other restrictions and limitations;

 

(iv)          to approve the forms of Award Agreements and all other documents,
notices and certificates in connection therewith which need not be identical
either as to type of Award or among Participants;

 

(v)           to construe and interpret the terms of the Plan and any Award
Agreement, to determine the meaning of their terms, and to prescribe, amend, and
rescind rules and procedures relating to the Plan and its administration; and

 

(vi)          in order to fulfill the purposes of the Plan and without amending
the Plan, modify, cancel, or waive the Company’s rights with respect to any
Awards, to adjust or to modify Award Agreements for changes in Applicable Law,
and to recognize differences in foreign law, tax policies, or customs; and

 

(vii)         to make all other interpretations and to take all other actions
that the Committee may consider necessary or advisable to administer the Plan or
to effectuate its purposes.

 

3

--------------------------------------------------------------------------------


 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

 

(d)           Deference to Committee Determinations.  The Committee shall have
the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements.  The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter. 
The Committee’s interpretation and construction of any provision of the Plan, or
of any Award or Award Agreement, shall be final, binding, and conclusive.   The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly arbitrary or capricious.

 

(e)           No Liability; Indemnification.  Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to the Plan, any Award or any
Award Agreement.  The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director, Officer, Employee, or
Consultant who takes action in connection with the Plan, for all expenses
incurred with respect to the Plan, and to the full extent allowable under
Applicable Law shall indemnify each and every one of them for any claims,
liabilities, and costs (including reasonable attorney’s fees) arising out of
their good faith performance of duties under the Plan.  The Company and its
Affiliates may obtain liability insurance for this purpose.

 

5.             Eligibility

 

(a)           General Rule.  The Committee may grant ISOs only to Employees
(including officers who are Employees) of the Company or an Affiliate that is a
“parent corporation” or “subsidiary corporation” within the meaning of
Section 424 of the Code, and may grant all other Awards to any Eligible Person. 
A Participant who has been granted an Award may be granted an additional Award
or Awards if the Committee shall so determine, if such Person is otherwise an
Eligible Person and if otherwise in accordance with the terms of the Plan.

 

(b)           Grant of Awards.  Subject to the express provisions of the Plan,
the Committee shall determine from the class of Eligible Persons those
individuals to whom Awards under the Plan may be granted, the number of Shares
subject to each Award, the price (if any) to be paid for the Shares or the Award
and, in the case of Performance Awards, in addition to the matters addressed in
Section 10 below, the specific objectives, goals and performance criteria that
further define the Performance Award.  Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant.  The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee.

 

(c)           Limits on Awards.  No Participant other than the Manager may
receive Options and SARs that relate to more than 100,000 Shares per calendar
year.  The Manager may not

 

4

--------------------------------------------------------------------------------


 

receive Options or SARs that relate to more than 1,000,000 Shares per calendar
year.  The Committee will adjust these limitations pursuant to Section 13 below.

 

(d)           Replacement Awards.  The Committee may, in its sole discretion and
upon such terms as it deems appropriate, require as a condition of the grant of
an Award to a Participant that the Participant surrender for cancellation some
or all of the Awards or other awards that have previously been granted to the
Participant under this Plan or otherwise.  An Award that is conditioned upon
such surrender may or may not be the same type of Award, may cover the same (or
a lesser or greater) number of Shares as such surrendered Award, may have other
terms that are determined without regard to the terms or conditions of such
surrendered Award, and may contain any other terms that the Committee deems
appropriate.  In the case of Options, these other terms may not involve an
Exercise Price that is lower than the Exercise Price of the surrendered Option
unless either the new grant will not create any material financial expense for
the Company or the Company’s stockholders approve the grant itself or the
program under which it is made pursuant to the Plan.

 

6.             Option Awards

 

(a)           Types; Documentation.  The Committee may in its discretion grant
ISOs to any Employee and Non-ISOs to any Eligible Person, and shall evidence any
such grants in an Award Agreement that is delivered to the Participant.  Each
Option shall be designated in the Award Agreement as an ISO or a Non-ISO.  At
the sole discretion of the Committee, any Option may be exercisable, in whole or
in part, immediately upon the grant thereof, or only after the occurrence of a
specified event, or only in installments, which installments may vary.  Options
granted under the Plan may contain such terms and provisions not inconsistent
with the Plan that the Committee shall deem advisable in its sole and absolute
discretion.

 

(b)           ISO $100,000 Limitation.  To the extent that the aggregate Fair
Market Value of Shares with respect to which Options designated as ISOs first
become exercisable by a Participant in any calendar year (under this Plan and
any other plan of the Company or any Affiliate) exceeds $100,000, such excess
Options shall be treated as Non-ISOs.  For purposes of determining whether the
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date.  In reducing the number of Options
treated as ISOs to meet the $100,000 limit, the most recently granted Options
shall be reduced first.  In the event that Section 422 of the Code is amended to
alter the limitation set forth therein, the limitation of this
Section 6(b) shall be automatically adjusted accordingly.

 

(c)           Term of Options.  Each Award Agreement shall specify a term at the
end of which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof (to the extent an Award Agreement
does not contain contrary provisions); provided, that, the term of any Option
may not exceed ten years from the Grant Date.  In the case of an ISO granted to
an Employee who is a Ten Percent Holder on the Grant Date, the term of the ISO
shall not exceed five years from the Grant Date.

 

(d)           Exercise Price.  The exercise price of an Option shall be
determined by the Committee in its discretion and shall be set forth in the
Award Agreement, subject to the following special rules:

 

5

--------------------------------------------------------------------------------


 

(i)            ISOs.  If an ISO is granted to an Employee who on the Grant Date
is a Ten Percent Holder, the per Share exercise price shall not be less than
110% of the Fair Market Value per Share on such Grant Date.  If an ISO is
granted to any other Employee, the per Share exercise price shall not be less
than 100% of the Fair Market Value per Share on the Grant Date.

 

(ii)           Non-ISOs.  The per Share exercise price for the Shares to be
issued pursuant to the exercise of a Non-ISO shall not be less than 100% of the
Fair Market Value per Share on the Grant Date.

 

(iii)          Named Executive Officers.  The per Share exercise price shall not
be less than 100% of the Fair Market Value per Share on the Grant Date of an
Option if (A) on such Grant Date, the Participant is subject to the limitations
set forth in Section 162(m) of the Code, and (B) the grant is intended to
qualify as performance-based compensation under Section 162(m) of the Code.

 

(iv)          Repricing.  The Committee may at any time unilaterally reduce the
exercise price for any Option, but only if (I) the reduction will not cause
material financial expense for the Company or the Company’s stockholders approve
the reduction or the program under which it is made, and (II) the Committee
promptly provides a written notice to any Participant affected by the reduction.

 

(v)           Adjustment for Section 409A of the Code.  In the event an Option
is granted with an Exercise Price that is below the Fair Market Value per Share
on the date of grant, and subject to Section 11(e) below, the Option shall be
subject to any terms and conditions that the Administrator may in its discretion
determine to be necessary to avoid the income tax penalties set forth under
Section 409A of the Code.

 

(e)           Exercise of Option.  The times, circumstances and conditions under
which an Option shall be exercisable shall be determined by the Committee in its
sole discretion and set forth in the Award Agreement.  The Committee shall have
the discretion to determine whether and to what extent the vesting of Options
shall be tolled during any unpaid leave of absence; provided, however, that in
the absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.

 

(f)            Minimum Exercise Requirements.  An Option may not be exercised
for a fraction of a Share.  The Committee may require in an Award Agreement that
an Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent a Participant from purchasing the full number of
Shares as to which the Option is then exercisable.

 

(g)           Methods of Exercise.  Prior to its expiration pursuant to the
terms of the applicable Award Agreement, and subject to the times,
circumstances, and conditions for exercisability contained in the applicable
Award Agreement and Applicable Law, each Option may be exercised, in whole or in
part (provided that the Company shall not be required to issue fractional
shares), by delivery of written notice of exercise to the secretary of the
Company accompanied by the payment of the full exercise price of the Shares
being purchased.  Unless otherwise provided in the applicable Award Agreement
and subject to compliance with

 

6

--------------------------------------------------------------------------------


 

Applicable Law at the time of such payment, the acceptable methods of payment on
the exercise date of any Option shall include the following:

 

(i)            cash or check payable to the Company (in U.S. dollars);

 

(ii)           other Shares that (A) are owned by the Participant who is
purchasing Shares pursuant to an Option, (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is being exercised, (C) were not acquired by such Participant
pursuant to the exercise of an Option, unless such Shares have been owned by
such Participant for at least six months or such other longer period as the
Committee may determine, (D) are all, at the time of such surrender, free and
clear of any and all claims, pledges, liens and encumbrances, or any
restrictions which would in any manner restrict the transfer of such shares to
or by the Company (other than such restrictions as may have existed prior to an
issuance of such Shares by the Company to such Participant), and (E) are duly
endorsed for transfer to the Company;

 

(iii)          a cashless exercise program that the Committee may approve, from
time to time in its discretion, pursuant to which a Participant may concurrently
provide irrevocable instructions (A) to such Participant’s broker or dealer to
effect the immediate sale of the purchased Shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the exercise price of the Option plus all applicable taxes required to be
withheld by the Company by reason of such exercise and (B) to the Company to
deliver the certificates for the purchased Shares directly to such broker or
dealer in order to complete the sale;

 

(iv)          the Participant’s surrender of Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, or Deferred Stock Units; provided that to the
extent payment is made by means of the surrender of any Award which is unvested
or subject to restrictions, the Shares issued pursuant to such surrender shall
be subject to the same vesting terms and other restrictions that applied to the
surrendered Award; or

 

(v)           any combination of the foregoing methods of payment.

 

The Committee shall have the discretion to exclude from an Award Agreement any
methods of payment set forth above.  The Company shall not be required to
deliver Shares pursuant to the exercise of an Option until payment of the full
exercise price therefore is received by the Company.

 

(h)           Termination of Continuous Service.  The Committee may establish
and set forth in the applicable Award Agreement the terms and conditions on
which an Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service.  The Committee may waive or modify these
provisions at any time.  To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other Person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate and the
Shares underlying the unexercised portion of the Option shall

 

7

--------------------------------------------------------------------------------


 

revert to the Plan and become available for future Awards.  In no event may any
Option be exercised after the expiration of the Option term as set forth in the
Award Agreement.

 

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

(i)            Termination other than Upon Disability or Death or for Cause.  In
the event of termination of a Participant’s Continuous Service (other than as a
result of Participant’s death, disability, retirement or termination for Cause),
the Participant shall have the right to exercise an Option at any time within 90
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

 

(ii)           Disability.  In the event of termination of a Participant’s
Continuous Service as a result of becoming Disabled, the Participant shall have
the right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

 

(iii)          Retirement.  In the event of termination of a Participant’s
Continuous Service as a result of Participant’s retirement, the Participant
shall have the right to exercise the Option at any time within six months
following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

 

(iv)          Death.  In the event of the death of a Participant during the
period of Continuous Service since the Grant Date of an Option, or within 90
days following termination of the Participant’s Continuous Service, the Option
may be exercised, at any time within one year following the date of the
Participant’s death, by the Participant’s estate or by a Person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the right to exercise the Option had vested at the date of death or, if earlier,
the date the Participant’s Continuous Service terminated.

 

(v)           Cause.  If the Committee determines that a Participant’s
Continuous Service terminated due to Cause, the Participant shall immediately
forfeit the right to exercise any Option, and it shall be considered immediately
null and void.

 

(i)            Reverse Vesting.  The Plan Administrator in its discretion may
allow a Participant to exercise unvested Options, in which case the Shares then
issued shall be Restricted Stock Units having analogous vesting restrictions to
the unvested Options.

 

(j)            Buyout Provisions.  The Committee may at any time offer to buy
out an Option, in exchange for a payment in cash or Shares, based on such terms
and conditions as the Committee shall establish and communicate to the
Participant at the time that such offer is made.  In addition, if the Fair
Market Value for Shares subject to an Option is more than 33% below their
exercise price for more than 30 consecutive business days, the Committee may
unilaterally terminate and cancel the Option either (i) by paying the
Participant, in cash or Shares, an amount not less than the Black-Scholes value
of the vested portion of the Option, or (ii) by irrevocably committing to grant
a new Option, on a designated date more than six months after such

 

8

--------------------------------------------------------------------------------


 

termination and cancellation of such Option (but only if the Participant’s
Continuous Service has not terminated prior to such designated date), on
substantially the same terms as the cancelled Option, provided that the per
Share exercise price for the new Option shall equal the per Share Fair Market
Value of a Share on the date the new grant occurs.

 

7.             Share Appreciate Rights (SARs)

 

(a)           Grants.  The Committee may in its discretion grant Share
Appreciation Rights to any Eligible Person, in any of the following forms:

 

(i)            SARs related to Options.  The Committee may grant SARs either
concurrently with the grant of an Option or with respect to an outstanding
Option, in which case the SAR shall extend to all or a portion of the Shares
covered by the related Option.  An SAR shall entitle the Participant who holds
the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive payment of an amount determined pursuant to
Section 7(e) below.  Any SAR granted in connection with an ISO will contain such
terms as may be required to comply with the provisions of Section 422 of the
Code and the regulations promulgated thereunder.

 

(ii)           SARs Independent of Options.  The Committee may grant SARs which
are independent of any Option subject to such conditions as the Committee may in
its discretion determine, which conditions will be set forth in the applicable
Award Agreement.

 

(iii)          Limited SARs.  The Committee may grant SARs exercisable only upon
or in respect of a Change in Control or any other specified event, and such
limited SARs may relate to or operate in tandem or combination with or
substitution for Options or other SARs, or on a stand-alone basis, and may be
payable in cash or Shares based on the spread between the exercise price of the
SAR, and (A) a price based upon or equal to the Fair Market Value of the Shares
during a specified period, at a specified time within a specified period before,
after or including the date of such event, or (B) a price related to
consideration payable to Company’s stockholders generally in connection with the
event.

 

(b)           Exercise Price.  The per Share exercise price of an SAR shall be
determined in the sole discretion of the Committee, shall be set forth in the
applicable Award Agreement, and shall be no less than 100% of the Fair Market
Value (as of the Grant Date) of one Share.  The exercise price of an SAR related
to an Option shall be the same as the exercise price of the related Option.  The
exercise price of an SAR shall be subject to the special rules on pricing
contained in paragraphs (iii) and (iv) of Section 6(d) hereof.

 

(c)           Exercise of SARs.  Unless the Award Agreement otherwise provides,
an SAR related to an Option will be exercisable at such time or times, and to
the extent, that the related Option will be exercisable.  An SAR may not have a
term exceeding ten years from its Grant Date.  An SAR granted independently of
any other Award will be exercisable pursuant to the terms of the Award
Agreement.  Whether an SAR is related to an Option or is granted

 

9

--------------------------------------------------------------------------------


 

independently, the SAR may only be exercised when the Fair Market Value of the
Shares underlying the SAR exceeds the exercise price of the SAR.

 

(d)           Effect on Available Shares.  To the extent that an SAR is
exercised, only the actual number of delivered Shares (if any) will be charged
against the maximum number of Shares that may be delivered pursuant to Awards
under this Plan. The number of Shares subject to the SAR and the related Option
of the Participant will, however, be reduced by the number of underlying Shares
as to which the exercise relates, unless the Award Agreement otherwise provides.

 

(e)           Payment.   Upon exercise of an SAR related to an Option and the
attendant surrender of an exercisable portion of any related Award, the
Participant will be entitled to receive payment of an amount determined by
multiplying —

 

(i)            the excess of the Fair Market Value of a Share on the date of
exercise of the SAR over the exercise price per Share of the SAR, by

 

(ii)           the number of Shares with respect to which the SAR has been
exercised.

 

Notwithstanding the foregoing, an SAR granted independently of an Option may
limit the amount payable to the Participant to a percentage, specified in the
Award Agreement but not exceeding one-hundred percent (100%), of the amount
determined pursuant to the preceding sentence.

 

(f)            Form and Terms of Payment.  Subject to Applicable Law, the
Committee may, in its sole discretion, settle the amount determined under
Section 7(e) above solely in cash, solely in Shares (valued at their Fair Market
Value on the date of exercise of the SAR), or partly in cash and partly in
Shares.  In any event, cash shall be paid in lieu of fractional Shares.  Absent
a contrary determination by the Committee, all SARs shall be settled in cash as
soon as practicable after exercise.  Notwithstanding the foregoing, the
Committee may, in an Award Agreement, (i) determine the maximum amount of cash
or Shares or combination thereof that may be delivered upon exercise of an SAR,
and (ii) impose payment or other restrictions, including restrictions intended
to conform the SARs with any applicable provisions of Section 409A of the Code.

 

(g)           Termination of Employment or Consulting Relationship.  The
Committee shall establish and set forth in the applicable Award Agreement the
terms and conditions on which an SAR shall remain exercisable, if at all,
following termination of a Participant’s Continuous Service.  The provisions of
Section 6(h) above shall apply to the extent an Award Agreement does not specify
the terms and conditions upon which an SAR shall terminate when there is a
termination of a Participant’s Continuous Service.

 

(h)           Repricing and Buy-out.  The Committee has the same discretion to
reprice and to buy-out SARs as it has to take such actions with respect to
Options.

 

8.             Restricted and Unrestricted Stock Awards; Restricted Stock Units

 

(a)           Grants.  The Committee may in its discretion grant and issue
restricted Shares (“Restricted Stock”) to any Eligible Person and shall evidence
such grant in an Award

 

10

--------------------------------------------------------------------------------


 

Agreement that is delivered to the Participant which sets forth the number of
Shares subject to the Restricted Stock Award, the purchase price for such Shares
(if any) and the terms upon which such Shares may become vested.  In addition,
the Company may in its discretion grant the right to receive Shares after
certain vesting requirements are met (“Restricted Stock Units”) to any Eligible
Person and shall evidence such grant  in an Award Agreement that is delivered to
the Participant which sets forth the number of Shares (or formula, that may be
based on future performance or conditions, for determining the number of Shares)
that the Participant shall be entitled to receive upon vesting and the terms
upon which the Shares subject to Restricted Stock Units may become vested.
Unless otherwise provided in the Award Agreement, the holder of Restricted Stock
shall receive any cash and stock dividends declared and paid on the Restricted
Stock.  Unless otherwise provided in the Award Agreement, the holder of
Restricted Stock Units shall receive (i) in the case of any cash dividends
declared and paid on the Shares, a cash amount equal to that amount that would
otherwise be payable as cash dividends so declared and paid if the Shares
subject to the then outstanding Restricted Stock Units were outstanding and
(ii) in the case of any stock dividends declared and paid on the Shares, a grant
of additional Restricted Stock Units (which shall be subject to the same
outstanding vesting terms) for the number of Shares equal to any stock dividends
so declared and paid that would otherwise be payable if the Shares subject to
the then outstanding Restricted Stock Units were outstanding, subject to the
availability of Shares reserved for issuance under the Plan at the time of such
dividend.  The Committee may condition any Award of Restricted Stock or
Restricted Stock Units to a Participant on receiving from the Participant such
further assurances and documents as the Committee may require to enforce the
restrictions.  In addition, the Committee may grant Awards hereunder in the form
of unrestricted Shares (“Unrestricted Stock”), which shall vest in full upon the
date of grant or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its discretion) elect to receive
Unrestricted Stock in lieu of cash bonuses that would otherwise be paid.

 

(b)           Vesting.  The Committee shall set forth in an Award Agreement
granting Restricted Stock or Restricted Stock Units, the terms and conditions
under which the Participant’s interest in the Shares subject to Restricted Stock
Awards or Restricted Stock Units will become vested.  Except as set forth in the
applicable Award Agreement or as the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any other reason, the
Participant shall forfeit his or her unvested Restricted Stock and Restricted
Stock Units; provided that if a Participant purchases the Restricted Stock and
forfeits them for any reason, the Company shall return the purchase price to the
Participant only if and to the extent set forth in an Award Agreement.

 

(c)           Issuance of Restricted Shares Prior to Vesting.   The Company
shall issue stock certificates that evidence Restricted Stock pending the lapse
of applicable restrictions, and that bear a legend making appropriate reference
to such restrictions.  Except as set forth in the applicable Award Agreement or
the Committee otherwise determines, the Company or a third party that the
Company designates shall hold such Restricted Stock and any dividends not
currently paid to the Participant pursuant to the applicable Award Agreement.

 

(d)           Issuance of Shares upon Vesting.  As soon as practicable after
vesting of a Participant’s Shares subject to a Restricted Stock Award (or Shares
subject to Restricted Stock

 

11

--------------------------------------------------------------------------------


 

Units) and the Participant’s satisfaction of applicable tax withholding
requirements, the Company shall release to the Participant, free from the
vesting restrictions, one Share for each vested Share subject to the Restricted
Stock Award (or issue one Share free of the vesting restriction for each vested
Restricted Stock Unit), unless an Award Agreement provides otherwise.  No
fractional shares shall be distributed, and cash shall be paid in lieu thereof.

 

(e)           Dividends payable on Vesting.  Unless an Award Agreement provides
that no payment of dividends be made, if an Award Agreement does not provide for
an earlier payment of dividends, whenever Shares are issued to a Participant or
duly-authorized transferee under Section 8(d) above pursuant to the vesting of
Shares subject to a Restricted Stock Award or the Shares subject to Restricted
Stock Units, such Participant or duly-authorized transferee shall also be
entitled to receive, with respect to each Share issued, an amount equal to any
cash dividends (plus simple interest at a rate of five percent per annum, or
such other reasonable rate as the Committee may determine) and a number of
Shares equal to any stock dividends, which were declared and paid to the holders
of Shares between the Grant Date and the date such Share is issued to the extent
not currently paid to the Participant pursuant to the applicable Award
Agreement.

 

(f)            Section 83(b) Elections.  If a Participant who has received
Restricted Stock Units provides the Committee with written notice of his or her
intention to make an election under Section 83(b) of the Code with respect to
the Shares subject to such Restricted Stock Units (the
“Section 83(b) Election”), the Committee may in its discretion convert the
Participant’s Restricted Stock Units into Restricted Stock, on a one-for-one
basis, in full satisfaction of the Participant’s Restricted Stock Unit Award.

 

(g)           Deferral Elections.  Subject to Section 11(e) below, at any time
within the calendar year in which a Participant who is Director, Officer,
Consultant or a member of a “select group of management or highly compensated
employees” (within the meaning of ERISA) receives an Award of either Restricted
Stock or Restricted Stock Units that has a vesting condition tied to the
Participant’s Continued Service, the Committee may permit the Participant to
irrevocably elect, on a form provided by and acceptable to the Committee, to
defer the receipt of all or a percentage of the Shares that would otherwise be
transferred to the Participant upon the vesting of such Award provided the
election is made at least 12 months in advance of the earliest date that the
Restricted Shares or Restricted Share Units may vest.  If the Participant makes
this election, the Shares subject to the election, and any associated unpaid
dividends and interest thereon, shall be credited as Deferred Stock Units (as
defined below) to an Account (as defined below) established pursuant to
Section 9 hereof on the date such Shares would otherwise have been released or
issued to the Participant pursuant to Section 8(d) above.  Notwithstanding the
foregoing, Shares with respect to which a Participant makes a
Section 83(b) Election shall not be eligible for deferral pursuant to Section 9
below.

 

9.             Deferred Stock Units

 

(a)           Elections to Defer.  Subject to Section 11(e) below, the Committee
may permit any Eligible Person who is a Director, Officer, Consultant or member
of a “select group of management or highly compensated employees” (within the
meaning of the ERISA) to irrevocably elect, on a form provided by and acceptable
to the Committee (the “Election Form”),

 

12

--------------------------------------------------------------------------------


 

to forego the receipt of cash or other compensation (including Shares subject to
Restricted Stock Awards for which a Section 83(b) Election has not been made,
Shares subject to Restricted Stock Units and the dividends or the cash amount
equal to the amount of dividends that would otherwise be paid in respect of
Shares subject to Restricted Stock Awards or Restricted Stock Units), and in
lieu thereof to have the Company credit to an internal Plan account (the
“Account”) a number of deferred share units (“Deferred Share Units”) having a
Fair Market Value equal to the Shares and other compensation deferred.  These
credits will be made at the end of each calendar month (or other period
determined by the Committee) during which compensation is deferred.  Each
Election Form shall take effect on the first day of the next calendar year (or
on the first day of the next calendar month in the case of an initial election
by a Participant who first receives an Award, subject to adjustments by the
Committee in accordance with Code Section 409A) after its delivery to the
Company, subject to  Section 8(g) regarding deferral of Restricted Shares and
Restricted Share Units and to Section 10(e) regarding deferral of Performance
Awards, unless the Company sends the Participant a written notice explaining why
the Election Form is invalid within five business days after the Company
receives it.  Notwithstanding the foregoing sentence: (i) Election Forms shall
be ineffective with respect to any compensation that a Participant earns before
the date on which the Company receives the Election Form, and (ii) Election
Forms must be submitted to the Committee no later than December 31st of the
calendar year preceding the calendar year in which the Eligible Person first
performs the services that are attributable to the compensation being deferred. 
Notwithstanding the foregoing, any Eligible Person who first becomes eligible to
defer compensation under the Plan and is not eligible to defer or otherwise
accrue an amount of deferred compensation under any other plan or arrangement
that (i) is maintained by the Company or any other Affiliate that would be
considered a single employer with the Company pursuant to Code Sections
414(b) or 414(c) and (ii) constitutes a single plan under Treasury Regulation
§1.409A-1(c)(2)(A), may submit his or her Election Form to the Committee no
later than 30 days after the date the Eligible Person first becomes eligible to
defer compensation under the Plan; however, the Election Form may relate only to
compensation that is to be paid for services performed after the date the
Election Form is submitted to the Committee.  The Committee may reject any
Election Form that it determines in its sole discretion does not satisfy the
requirements of this paragraph.

 

(b)           Vesting.  Each Participant shall be 100% vested at all times in
any Shares subject to Deferred Stock Units.

 

(c)           Crediting of Dividends.  Unless otherwise provided in the Award
Agreement, whenever cash dividends are declared and paid on the Shares, the
Account shall be credited with additional Deferred Stock Units calculated by
dividing (i) the amount obtained by multiplying the number of Shares subject to
the then outstanding Deferred Stock Units by the per share dividend amount by
(ii) the Fair Market Value of the Shares on the date of payment of the
dividends.  Whenever stock dividends are declared and paid on the Shares, the
Account shall be credited with additional Deferred Stock Units for the number of
Shares equal to any stock dividends declared and paid on the Shares that  would
otherwise be payable if the Shares subject to the then outstanding Deferred
Stock Units were outstanding.

 

(d)           Issuances of Shares.  The Company shall provide a Participant with
one Share for each Deferred Stock Unit in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant incurs a

 

13

--------------------------------------------------------------------------------


 

“separation form service” within the meaning of Treasury Regulations
§1.409A-1(h) (“Separation from Service”), unless –

 

(i)            the Participant has properly elected a different form of
distribution, on a form approved by the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
triggered by and completed within ten years following the Participant’s
Separation from Service, and

 

(ii)           the Company received the Participant’s distribution election form
at the time the Participant elects to defer the receipt of cash or other
compensation pursuant to Section 9(a), provided that such election may be
changed through any subsequent election that (i) is delivered to the Company at
least one year before the date on which distributions are otherwise scheduled to
commence pursuant to the Participant’s election, and (ii) defers the
commencement of distributions by at least five years from the originally
scheduled commencement date.

 

Fractional shares shall not be issued, and instead shall be paid out in cash.

 

(e)           Emergency Withdrawals.  In the event a Participant suffers an
unforeseeable hardship within the contemplation of this Section 9(e) and
Section 409A of the Code, the Participant may apply to the Company for an
immediate distribution of all or a portion of the Participant’s Deferred Share
Units.  The unforeseeable emergency must result from a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, or a dependent
of the Participant (within the meaning of Section 152(a) of the Code), casualty
loss of the Participant’s property, or other similar extraordinary and
conditions beyond the control of the Participant.  Examples of purposes which
are not considered unforeseeable emergencies include post-secondary school
expenses or the desire to purchase a residence.  In no event will a distribution
be made to the extent the unforeseeable emergency could be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s nonessential assets to the extent such liquidation would not
itself cause a severe financial hardship.  The amount of any distribution
hereunder shall be limited to the amount necessary to relieve the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution.  The Committee shall, in its sole
and absolute discretion, determine whether a Participant has a qualifying
unforeseeable emergency and the amount which qualifies for distribution, if
any.  The Committee may require evidence of the purpose and amount of the need,
and may establish such application or other procedures as it deems appropriate.

 

(f)            Unsecured Rights to Deferred Compensation.  A Participant’s right
to Deferred Stock Units shall at all times constitute an unsecured promise of
the Company to pay benefits as they come due.  The right of the Participant or
the Participant’s duly-authorized transferee to receive benefits hereunder shall
be solely an unsecured claim against the general assets of the Company.  Neither
the Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.

 

10.           Performance Awards

 

(a)           Performance Units.  The Committee may in its discretion grant
Performance Units to any Eligible Person and shall evidence such grant in an
Award Agreement that is

 

14

--------------------------------------------------------------------------------


 

delivered to the Participant which sets forth the terms and conditions of the
Award.  A Performance Unit is an Award which is based on the achievement of
specific goals with respect to the Company or any Affiliate or individual
performance of the Participant, or a combination thereof, over a specified
period of time.  Subject to subsection (d) hereof, the maximum Performance Unit
compensation that may be paid to any one Participant other than the Manager with
respect to any one Performance Period (hereinafter defined) shall be 100,000
Shares, $500,000 in cash, or both.  The maximum Performance Unit compensation
that may paid to the Manager with respect to any one Performance Period shall be
1,000,000 Shares, $500,000 in cash, or both.

 

(b)           Performance Compensation Awards.  The Committee may, at the time
of grant of a Performance Unit, designate such Award as a “Performance
Compensation Award” in order that such Award constitutes “qualified
performance-based compensation” under Code Section 162(m), in which event the
Committee shall have the power to grant such Performance Compensation Award upon
terms and conditions that qualify it as “qualified performance-based
compensation” within the meaning of Code Section 162(m).  With respect to each
such Performance Compensation Award, the Committee shall establish, in writing
within the time required under Code Section 162(m), a “Performance Period,”
“Performance Measure(s)”, and “Performance Formula(e)” (each such term being
hereinafter defined).  Once established for a Performance Period, the
Performance Measure(s) and Performance Formula(e) shall not be amended or
otherwise modified to the extent such amendment or modification would cause the
compensation payable pursuant to the Award to fail to constitute qualified
performance-based compensation under Code Section 162(m).

 

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award are achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period.  As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.  Subject to subsection (d) hereof, the maximum
Performance Compensation Award for any one Participant other than the Manager
for any one Performance Period shall be 100,000 Shares, $500,000 in cash, or
both.  The maximum Performance Compensation Award that may paid to the Manager
with respect to any one Performance Period shall be 1,000,000 Shares, $500,000
in cash, or both.

 

(c)           Definitions.

 

(i)            “Performance Formula” means, for a Performance Period, one or
more objective formulas or standards established by the Committee for purposes
of determining whether or the extent to which an Award has been earned based on
the level of performance attained or to be attained with respect to one or more
Performance Measure(s).  Performance Formulae may vary from Performance Period
to Performance

 

15

--------------------------------------------------------------------------------


 

Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

 

(ii)           “Performance Measure” means one or more of the following selected
by the Committee to measure Company, Affiliate, and/or business unit performance
for a Performance Period, whether in absolute or relative terms, including,
without limitation: terms relative to a peer group or index;  basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; basic or adjusted funds from operations or cash flow; returns on equity,
assets, capital, revenue or similar measure; level and growth of dividends; the
price or increase in price of Shares; total stockholder return; total assets;
growth in assets or new originations of assets; equity market capitalization;
assets under management; and mergers, acquisitions, sales of assets of
Affiliates or business units.  Each such measure shall be to the extent
applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Company (or such other standard
applied by the Committee) and, if so determined by the Committee, and in the
case of a Performance Compensation Award, to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles.  Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.

 

(iii)          “Performance Period” means one or more periods of time (of not
less than one fiscal year of the Company), as the Committee may designate, over
which the attainment of one or more Performance Measure(s) will be measured for
the purpose of determining a Participant’s rights in respect of an Award.

 

(d)           Subject to Section 11(e) below, with respect to the maximum limits
set forth in Section 10(a) and 10(b) above, the Committee shall have the
discretion to provide in any Award Agreement that any amounts earned pursuant to
a Performance Award (and/or in excess of the limits set forth in Sections
10(a) and 10(b) above) during a Performance Period will either be credited as
Deferred Stock Units (in accordance with the terms of Section 9 above), or as
deferred cash compensation under a separate plan of the Company or an Affiliate
(provided in the latter case that such deferred compensation either bears a
reasonable rate of interest or has a value based on one or more predetermined
actual investments).  Any amounts in excess of the limits set forth under
Sections 10(a) and 10(b) above for which payment to the Participant is deferred
pursuant to the preceding sentence shall be paid to the Participant in a future
year or years but not earlier than, and only to the extent that, the Participant
is either not receiving compensation in excess of these limits for a Performance
Period, or is not subject to the restrictions set forth under Section 162(b) of
the Code.

 

11.           Taxes

 

(a)           General. As a condition to the issuance or distribution of Shares
pursuant to the Plan, the Participant (or in the case of the Participant’s
death, the Person who succeeds to the Participant’s rights) shall make such
arrangements as the Company may require for the

 

16

--------------------------------------------------------------------------------

 

satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with the Award and the issuance of
Shares.  The Company shall not be required to issue any Shares until such
obligations are satisfied.  If the Committee allows the withholding or surrender
of Shares to satisfy a Participant’s tax withholding obligations, the Committee
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.

 

(b)                                 Default Rule for Employees. In the absence
of any other arrangement, an Employee shall be deemed to have directed the
Company to withhold or collect from his or her cash compensation an amount
sufficient to satisfy such tax obligations from the next payroll payment
otherwise payable after the date of the exercise of an Award.

 

(c)                                  Special Rules. In the case of a Participant
other than an Employee (or in the case of an Employee where the next payroll
payment is not sufficient to satisfy such tax obligations, with respect to any
remaining tax obligations), in the absence of any other arrangement and to the
extent permitted under the Applicable Law, the Participant shall be deemed to
have elected to have the Company withhold from the Shares or cash to be issued
pursuant to an Award that number of Shares (or equivalent cash amount) having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required to be withheld.  For purposes of this Section 11,
the Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined under the
Applicable Law (the “Tax Date”).

 

(d)                                 Surrender of Shares. If permitted by the
Committee, in its discretion, a Participant may satisfy the minimum applicable
tax withholding and employment tax obligations associated with an Award by
surrendering Shares to the Company (including Shares that would otherwise be
issued pursuant to the Award) that have a Fair Market Value determined as of the
applicable Tax Date equal to the amount required to be withheld.  In the case of
Shares previously acquired from the Company that are surrendered under this
Section 11, such Shares must have been owned by the Participant for more than
six months on the date of surrender (or such longer period of time the Company
may in its discretion require).

 

(e)                                  Income Taxes and Deferred Compensation. 
Participants are solely responsible and liable for the satisfaction of all taxes
and penalties that may arise in connection with Awards (including any taxes
arising under Section 409A of the Code), and the Company shall not have any
obligation to indemnify or otherwise hold any Participant harmless from any or
all of such taxes.  The Administrator shall have the discretion to organize any
deferral program, to require deferral election forms, and to grant or to
unilaterally modify any Award in a manner that (i) conforms with the
requirements of Section 409A of the Code with respect to compensation that is
deferred and that vests after December 31, 2004, (ii) that voids any Participant
election to the extent it would violate Section 409A of the Code, and (iii) for
any distribution election that would violate Section 409A of the Code, to make
distributions pursuant to the Award at the earliest to occur of a distribution
event that is allowable under Section 409A of the Code or any distribution event
that is both allowable under Section 409A of the Code and is elected by the
Participant, subject to any valid second election to defer, provided that the
Administrator permits second elections to defer in accordance with
Section 409A(a)(4)(C).  The Administrator shall

 

17

--------------------------------------------------------------------------------


 

have the sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and all Awards.

 

12.                                 Non-Transferability of Awards

 

(a)                                  General.  Except as set forth in this
Section 12, or as otherwise approved by the Committee for Directors, Officers or
a “select group of management or highly compensated employees” (within the
meaning of ERISA), Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution.  The designation of a beneficiary by a Participant will
not constitute a transfer.  An Award may be exercised, during the lifetime of
the Participant issued an Award, only by such Participant, the duly-authorized
legal representative of a disabled Participant, or a transferee permitted by
this Section 12.

 

(b)                                 Limited Transferability Rights. 
Notwithstanding anything else in this Section 12 and subject to Section 22
below, (i) the Committee may in its discretion provide in an Award Agreement
that the Award may be transferred by instrument to an inter vivos or
testamentary trust (or other entity) in which the Award is to be passed to
beneficiaries upon the death of the trustor (settlor), or by gift to charitable
institutions, the Participant’s Immediate Family, on such terms and conditions
as the Committee deems appropriate or (ii) any Award to the Manager may be
transferred by the Manager to a Consultant.  Any transferee of a Participant’s
Awards or rights therein shall succeed to and be subject to all of the terms of
the Plan and the Award Agreement (and any amendments thereto) governing the
Award or rights therein so transferred.

 

13.                                 Adjustments Upon Changes in Capitalization,
Merger or Certain Other Transactions

 

(a)                                  Changes in Capitalization.  The Committee
shall equitably adjust the number of Shares covered by each outstanding Award,
and the number of Shares that have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or that have been returned to
the Plan upon cancellation, forfeiture, or expiration of an Award, as well as
the price per Share covered by each such outstanding Award, to reflect any
increase or decrease in the number of issued Shares resulting from a
stock-split, reverse stock-split, stock dividend, combination, recapitalization
or reclassification of the Shares, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company.  In the event of any such transaction or event, the Committee may
provide in substitution for any or all outstanding Options under the Plan such
alternative consideration (including securities of any surviving entity) as it
may in good faith determine to be equitable under the circumstances and may
require in connection therewith the surrender of all Options so replaced.  In
any case, such substitution of securities shall not require the consent of any
Person who is granted options pursuant to the Plan.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be required to be made with respect to, the
number or price of Shares subject to any Award.

 

(b)                                 Dissolution or Liquidation.  In the event of
the dissolution or liquidation of the Company other than as part of a Change in
Control, each Award will terminate immediately

 

18

--------------------------------------------------------------------------------


 

prior to the consummation of such action, subject to the discretion of the
Committee to exercise any discretion authorized in the case of a Change in
Control.

 

(c)                                  Change in Control.  In the event of a
Change in Control (or beforehand through an Award Agreement or modification of
an Award Agreement), the Committee may in its sole and absolute discretion and
authority, without obtaining the approval or consent of the Company’s
stockholders or any Participant (subject to the specific commitments made in any
Award Agreement) with respect to his or her outstanding Awards, take one or more
of the following actions:

 

(i)                                     arrange for or otherwise provide that
each outstanding Award shall be assumed or a substantially similar award shall
be substituted by a successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”);

 

(ii)                                  accelerate the vesting of Awards for any
period that the Committee may authorize at the end of which the Committee may
provide for termination of any unexercised Options or SARs, so that Awards shall
vest (and, to the extent applicable, become exercisable) as to the Shares that
otherwise would have been unvested and provide that repurchase rights of the
Company, if any, with respect to Shares issued upon exercise of an Award shall
lapse as to the Shares subject to such repurchase right; or

 

(iii)                               arrange or otherwise provide for the payment
of cash or other consideration to Participants in exchange for the satisfaction
and cancellation of outstanding Awards.

 

Notwithstanding the above, in the event a Participant holding an Award assumed
or substituted by the Successor Corporation in a Change in Control is
Involuntarily Terminated by the Successor Corporation in connection with, or
within 12 months following consummation of, the Change in Control, then any
assumed or substituted Award held by the terminated Participant at the time of
termination shall accelerate and become fully vested (and exercisable in full in
the case of Options and SARs), and any repurchase right applicable to any Shares
shall lapse in full.  The acceleration of vesting and lapse of repurchase rights
provided for in the previous sentence shall occur immediately prior to the
effective date of the Participant’s termination.

 

(d)                                 Certain Distributions.  In the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Committee may, in its
discretion, appropriately adjust the price per Share covered by each outstanding
Award to reflect the effect of such distribution.

 

14.                                 Time of Granting Awards.

 

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee, provided that in the case of an ISO, the Grant Date
shall be the later of the date on which the Committee makes the determination
granting such ISO or the date of commencement of the Participant’s employment
relationship with the Company.

 

19

--------------------------------------------------------------------------------


 

15.                                 Modification of Awards and Substitution of
Options.

 

(a)                                  Modification, Extension, and Renewal of
Awards.  Within the limitations of the Plan and any Award Agreement and subject
to Section 11(e) above, the Committee may modify an Award (i) to accelerate the
rate at which an Option or SAR may be exercised (including without limitation
permitting an Option or SAR to be exercised in full without regard to the
installment or vesting provisions of the applicable Award Agreement or whether
the Option or SAR is at the time exercisable, to the extent it has not
previously been exercised), (ii) to accelerate the vesting of any Award,
(iii) to extend or renew outstanding Awards, or (iv) to accept the cancellation
of outstanding Awards to the extent not previously exercised either for the
granting of new Awards or for other consideration in substitution or replacement
thereof.

 

(b)                                 Substitution of Options.  Notwithstanding
any inconsistent provisions or limits under the Plan, in the event the Company
or an Affiliate acquires (whether by purchase, merger or otherwise) all or
substantially all of outstanding capital stock or assets of another corporation
or in the event of any reorganization or other transaction qualifying under
Section 424 of the Code, the Committee may, in accordance with the provisions of
that Section, substitute Options for options under the plan of the acquired
company provided (i) the excess of the aggregate fair market value of the shares
subject to an option immediately after the substitution over the aggregate
option price of such shares is not more than the similar excess immediately
before such substitution and (ii) the new Option does not give Persons
additional benefits, including any extension of the exercise period.

 

16.                                 Term of Plan.

 

The Plan shall continue in effect for a term of ten (10) years from its
effective date as determined under Section 20 below, unless the Plan is sooner
terminated under Section 17 below.

 

17.                                 Amendment and Termination of the Plan.

 

(a)                                  Authority to Amend or Terminate.  Subject
to Applicable Laws, the Board may from time to time amend, alter, suspend,
discontinue, or terminate the Plan.

 

(b)                                 Effect of Amendment or Termination.  No
amendment, suspension, or termination of the Plan shall materially and adversely
affect Awards already granted (with such an affect being presumed to arise from
a modification that would trigger a violation of Section 409A of the Code)
unless either it relates to an adjustment pursuant to Section 13 above or
modification pursuant to Section 15(a), or it is otherwise mutually agreed
between the Participant and the Committee, which agreement must be in writing
and signed by the Participant and the Company.  Notwithstanding the foregoing,
the Committee may amend the Plan to eliminate provisions which are no longer
necessary as a result of changes in tax or securities laws or regulations, or in
the interpretation thereof.

 

(c)                                  Special Code Section 409A.  Notwithstanding
the foregoing provisions of this Section 17, with respect to any Award that
constitutes a “nonqualified deferred compensation plan” within the meaning of
Code Section 409A, termination of this Plan shall not result in an acceleration
or

 

20

--------------------------------------------------------------------------------


 

deferral of income taxation except to the extent permissible within Code
Section 409A’s rules and regulations relating to plan terminations.

 

18.                                 Conditions Upon Issuance of Shares.

 

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

 

19.                                 Reservation of Shares.

 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

20.                                 Effective Date.

 

This Plan shall become effective on the date of its approval by the Board;
provided that this Plan shall be submitted to the Company’s stockholders for
approval, and if not approved by the stockholders within one year from the date
of approval by the Board, this Plan and any Awards shall be null, void, and of
no force and effect.  Awards granted under this Plan before approval of this
Plan by the stockholders shall be granted subject to such approval and no Shares
shall be distributed before such approval.

 

21.                                 Controlling Law.

 

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of New York, to the extent not preempted by United States federal law.  If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

22.                                 Laws And Regulations.

 

(a)                                  U.S. Securities Laws.  This Plan, the grant
and transferability of Awards, and the exercise of Options and SARs under this
Plan, and the obligation of the Company to sell or deliver any of its securities
(including, without limitation, Options, Restricted Stock, Restricted Stock
Units, Unrestricted Stock, Deferred Stock Units, and Shares) under this Plan
shall be subject to all Applicable Law.  In the event that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), or any
applicable state securities laws prior to the delivery of such Shares, the
Company may require, as a condition to the issuance thereof, that the Persons to
whom Shares are to be issued represent and warrant in writing to the Company
that such Shares are being acquired by him or her for investment for his or her
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
Shares within the meaning of the Act, and a legend to that effect may be placed
on the certificates representing the Shares.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Other Jurisdictions.  To facilitate the
making of any grant of an Award under this Plan, the Committee may provide for
such special terms for Awards to Participants who are foreign nationals or who
are employed by the Company or any Affiliate outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom.  The Company may adopt rules and
procedures relating to the operation and administration of this Plan to
accommodate the specific requirements of local laws and procedures of particular
countries.  Without limiting the foregoing, the Company is specifically
authorized to adopt rules and procedures regarding the conversion of local
currency, taxes, withholding procedures and handling of stock certificates which
vary with the customs and requirements of particular countries.  The Company may
adopt sub-plans applicable to particular locations and countries.

 

23.                                 Stockholder Rights.  Except as otherwise
provided in an Award Agreement, a Participant who receives Shares pursuant to
the Plan shall be reflected as the owner of record of the Shares on the
Company’s books and records, subject to meeting any requirements that the
Company imposes in the Award Agreement (which may include delivering to the
Company a stock power, endorsed in blank, with respect to the Shares subject to
the Award) and subject to any forfeiture provisions in the Plan and the Award
Agreement.  As the owner of record of the Shares subject to an Award, a
Participant shall be entitled to all rights of a stockholder of the Company,
including the right to vote the Shares and the right to payment of any cash
dividends or other distributions (including those paid in stock) declared or
paid following the date of the Award (as set forth in the Award Agreement), and
to the extent paid in stock, such stock shall be subject to the same
restrictions on Shares contained in the Award Agreement, subject in each case to
the treatment of the Award upon termination of employment before the particular
record date for determining stockholders of record entitled to payment of the
dividend or distribution.  No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate for Shares subject to an Award is issued, except as otherwise
specifically provided for in this Plan.

 

24.                                 No Employment Rights.  The Plan shall not
confer upon any Participant any right to continue an employment, service or
consulting relationship with the Company, nor shall it affect in any way a
Participant’s right or the Company’s right to terminate the Participant’s
employment, service, or consulting relationship at any time, with or without
Cause.

 

22

--------------------------------------------------------------------------------


 

CRYSTAL RIVER CAPITAL, INC.

2005 LONG-TERM INCENTIVE PLAN

 

 

 

 

 

Appendix A: Definitions

 

 

 

 

As used in the Plan, the following definitions shall apply:

 

“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person.  For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, Restricted Stock, Unrestricted Stock, a Restricted
Stock Unit, a Deferred Stock Unit and a Performance Award, or any combination
thereof, whether alternative or cumulative, authorized by and granted under this
Plan.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Board” means the Board of Directors of the Company.

 

“Cause” for termination of a Participant’s Continuous Service will exist for
Participants other than the Manager if the Participant is terminated from
employment or other service with the Company or an Affiliate for any of the
following reasons: (i) the Participant’s conviction of a felony committed in
connection with his or her employment or service with the Company, (ii) the
Participant’s willful and failure to substantially perform his or her duties and
responsibilities to the Company or deliberate violation of a material Company
policy; (iii) the Participant’s commission of any material act or acts of fraud,
embezzlement, dishonesty, or other willful misconduct; (iv) the Participant’s
material unauthorized use or disclosure of any proprietary information or trade
secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (v) 

 

--------------------------------------------------------------------------------


 

Participant’s willful and material breach of any of his or her obligations under
any written agreement or covenant with the Company.

 

In the case of the Manager, Cause shall mean events giving rise to a termination
for cause under the Company’s management agreement with the Manager.

 

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause.  The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected Persons.  The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

 

“CHANGE IN CONTROL” MEANS ANY OF THE FOLLOWING:

 

(a)                                  Approval by the stockholders of the Company
of the dissolution or liquidation of the Company;

 

(b)                                 Approval by the stockholders of the Company
of an agreement to merge or consolidate, or otherwise reorganize, with or into
one or more entities that are not Affiliates, as a result of which less than 50%
of the outstanding voting securities of the surviving or resulting entity
immediately after such transaction  are, or will be, owned, directly or
indirectly, by stockholders of the Company immediately before such transaction
(assuming for purposes of such determination that there is no change in the
record ownership of the Company’s securities from the record date for such
approval until such transaction and that such record owners hold no securities
of the other parties to such reorganization), but including in such
determination any securities of the other parties to such transaction held by
Affiliates of the Company);

 

(c)                                  Approval by the stockholders of the Company
of the sale of substantially all of the Company’s business and/or assets to a
Person or entity that is not an Affiliate of the Company;

 

(d)                                 Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act but excluding any Person described
in and satisfying the conditions of Rule 13d-1(b)(1) thereunder), other than a
Person that is a stockholder of the Company on the Effective Date or a trustee
or a fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries or an entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of the stock of the Company, becomes the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 33% of the combined voting power of the
Company’s then outstanding securities entitled to then vote generally in the
election of directors of the Company other than as a result of the acquisition
of securities directly from the Company; or

 

(e)                                  During any period not longer than two
consecutive years, individuals who at the beginning of such period constituted
the Board cease to constitute at least a majority thereof,

 

A-2

--------------------------------------------------------------------------------


 

unless the election, or the nomination for election by the Company’s
stockholders, of each new Board member was approved by a vote of at least
three-fourths of the Board members then still in office who were Board members
at the beginning of such period (including for these purposes, new members whose
election or nomination was so approved).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above.  With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist solely of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code.  With respect to any decision involving an Award
intended to satisfy the requirements of Rule 16b-3 (and not otherwise able to
satisfy such requirements), the Committee shall consist solely of two or more
Directors of the Company who are “non-employee directors” within the meaning of
Rule 16b-3.

 

“Company” means Crystal River Capital, Inc., a Maryland corporation.

 

“Consultant” means any natural or non-natural Person, including an advisor or
consultant, who is engaged by the Company, any Affiliate of the Company, the
Manager or any Affiliate of the Manager to render services to the Company and is
compensated for such services.

 

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, Officer or Consultant.  Continuous Service
shall not be considered interrupted in the case of:  (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the Committee,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) in the case of transfers between locations of the
Company or between the Company, its Affiliates or their respective successors. 
Changes in status between service as an Employee, Director, Officer and a
Consultant will not constitute an interruption of Continuous Service.

 

“Deferred Stock Units” mean Awards pursuant to Section 9 of the Plan.

 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Disabled” means a Participant who

 

(a)                                  is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or

 

(b)                                 is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, received
income replacement benefits for a period of not less than 3 months under an
accident or health plan covering employees of the Company.

 

A-3

--------------------------------------------------------------------------------


 

“Eligible Person” means the Manager or Consultant, Officer, Director or Employee
and includes non-Employees to whom an offer of employment has been extended.

 

“Employee” means any natural person whom the Company or any Affiliate of the
Company classifies as an employee (including an officer) for employment tax
purposes.  The payment by the Company of a director’s fee to a Director shall
not be sufficient to constitute “employment” of such Director by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date (the “Determination Date”) means:
(i) the closing price of a Share on the New York Stock Exchange or the American
Stock Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on NASDAQ or a successor quotation system, (A) the
last sales price (if the stock is then listed as a National Market Issue under
The Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by NASDAQ or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on NASDAQ but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections
(i)-(iii) do not apply, the fair market value established in good faith by the
Board.

 

“Grant Date” has the meaning set forth in Section 14 of the Plan.

 

“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, domestic partner, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

 

“Incentive Stock Option or ISO” hereinafter means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.

 

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:  (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant within 60 days following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 50 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s  total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees, Directors or Consultants.

 

“Manager” means Hyperion Crystal River Capital Advisors, LLC or any successor
appointed to serve as the Company’s manager.

 

A-4

--------------------------------------------------------------------------------


 

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

 

“Option” means any stock option granted pursuant to Section 6 of the Plan.

 

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

 

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.

 

“Performance Compensation Awards” mean Awards granted pursuant to
Section 10(b) of the Plan.

 

“Performance Unit” means Awards granted pursuant to Section 10(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Plan” means this Crystal River Capital, Inc. 2005 Long-term Incentive Plan.

 

“Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

“Restricted Stock” means Awards designated as such pursuant to Section 8 of the
Plan.

 

“Restricted Stock Units” mean Awards designated as such pursuant to Section 8 of
the Plan.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“SAR” or “Stock Appreciation Right” means Awards granted pursuant to Section 7
of the Plan.

 

“Separation from Service” has the meaning set forth in Section 9 of the Plan.

 

“Share” means a share of common stock, par value $0.001 per share, of the
Company, as adjusted or substituted in accordance with Section 13 of the Plan.

 

“Ten Percent Holder” means a Person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

 

A-5

--------------------------------------------------------------------------------


 

“Unrestricted Stock” means Awards designated as such pursuant to Section 8 of
the Plan.

 

A-6

--------------------------------------------------------------------------------


 

CRYSTAL RIVER CAPITAL, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 

 

As approved by the Board of

 

Directors on December 31, 2007

 

and by the stockholders on

 

February 23, 2005

 

--------------------------------------------------------------------------------
